DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slade et al (U.S. Patent No. 5,785,272), hereinafter “Slade”.
With respect to Claim 1, Slade, Figures 1-6, teaches an apparatus for coreless film roll (106) comprising: 
a hollow cylindrical body 1 with at least one elongated slit 2 along the length of the cylindrical body 1; 
wherein, the body 1 has a right portion and a left portion (see Figures 3 and 4), and an outer wall in which at least one of the left or right portion is compressed (See Figure 5) for slotting into an opening of the film roll, such that the outer wall mounts firmly onto inner wall of the opening for grasping the surface of inner sheet 6 of the film roll during dispensing.  
With respect to Claim 3, Slade further teaches wherein the hollow cylindrical body 1 is adaptable to be hand compressed to decrease the diameter of the hollow cylindrical body so to be fitted into inner circumference of stretch film roll for mounting said stretch film roll firmly when compression is released.  
With respect to Claim 4, Slade further teaches wherein the apparatus acts as a core for coreless film roll and able to accommodate coreless film roll dispenser meant to control dispensing of stretch film roll.  
Claim 5, Slade further teaches wherein the hollow cylindrical body (101) is made of stabilised polyvinyl chloride (PVC), metal, any resilient plastic material, rubber, rubberised fabric, cork or any material having elastic characteristic.  See Column 1, lines 9-10. 
With respect to Claim 7, Slade further teaches wherein the hollow cylindrical body has same or bigger diameter than the inner wall of the coreless film roll.  
With respect to Claim 8, Slade further teaches wherein the hollow cylindrical body has same or bigger diameter than the opening of the coreless film roll.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade as applied to Claims 1, 3-5, and 7-8 above, and further in view of Sundermann et al (U.S. Patent Application Publication No. 2021/0380362).
With respect to Claim 2, Slade is advance above.
Slade teaches all the elements of the apparatus except for wherein the outer wall of the body overlay uniformly on the inner wall of the opening of the film roll to hold the film roll so that the last film layers remain intact. 
However, Sundermann, Figures 3 and 4, teaches an outer wall 51 of the body overlay uniformly on the inner wall 52 of the opening of the film roll to hold the film roll so that the last film layers remain intact. 

With respect to Claim 6, Sundermann further teaches wherein the hollow cylindrical body is able to mount coreless stretch film rolls, paper rolls, wallpaper rolls, textile rolls or any rolled adhesive material.  
With respect to Claim 9, Sundermann further teaches wherein the hollow cylindrical body 50 is made of a sheet of plastic material forming a tubular construction adaptable into a coreless stretch film, in which opposing ends of said sheet overlap 53; and the outer wall 51 of the body adheres to the inner wall 52 of the coreless stretch film for providing better friction during dispensing of the film.  
With respect to Claim 10, Slade, Figures 1-6, teaches a method of making an apparatus for coreless film roll comprising steps of: 
obtaining a hollow cylindrical body 1 having elastic characteristic; and 
creating a linear slit 2 along the length of the hollow cylindrical body, 
wherein, the linear slit forms a right portion and a left portion (see Figures 3 and 4), to be compressible for slotting into an opening of the film roll, such that outer wall of the body mounts firmly onto inner wall of the opening for grasping the surface of inner sheet 6 of the film roll during dispensing so that the last film layers remain intact during the process of dispensing.  
	Slade teaches all the method steps except for the material being a film roll.

	As such, it would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Slade the ability to wind any type of material, as taught by Sundermann, because one of ordinary skill would have been expected to have routinely determined the best mode of operation for a particular use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654